Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/014991 application originally filed September 08, 2020.
Amended claims 1-11, filed September 08, 2020, are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harandi et al. (US 2016/0178132) hereinafter “Harandi” in view of Fang et al. (US 2012/0116137) hereinafter “Fang”.
Regarding Claims 1-11
	Harandi discloses in the abstract, at least a fraction of the hydrocarbon product containing C.sub.4+ hydrocarbons, including at least part of the olefins, is then contacted with hydrogen in the presence of a hydrogenation catalyst under conditions effective to saturate at least part of the olefins in the C.sub.4+-containing fraction and produce a hydrogenated effluent containing less than 1 wt % olefins. The hydrogenated effluent is useful as a diluent for heavy crude oils.
	Harandi discloses in Figure 1 and 2:

    PNG
    media_image1.png
    714
    641
    media_image1.png
    Greyscale



	Harandi discloses in paragraph 0041, referring now to FIG. 1, one embodiment of the present process is shown in which a mixture of methanol, dimethyl ether and water can be supplied via line 11 to an MTG reactor 12. Also feeding the reactor 12 can be line 13 for recycled C.sub.3- hydrocarbons. The reactor 12 can contain a phosphorus-stabilized ZSM-5 catalyst and can be maintained under conditions such that the methanol and dimethyl ether in the feed can be converted to a hydrocarbon product mixture rich in aromatics and olefins. 

	Harandi discloses in paragraph 0043, in some embodiments, the present process can be operated continuously as shown in FIG. 1. In other embodiments, the process can be operated in two or more different modes and be periodically switched between the different operating modes according to according to site needs and customer demand. In such latter embodiments, the mode of operation shown in FIG. 1, referred to herein as "diluent mode operation", may be adopted during periods when gasoline demand may be relatively low, while a separate mode of operation, referred to herein as "gasoline mode operation" can be adopted during periods when gasoline demand may be relatively high. 
	Harandi discloses in paragraph 0045, one embodiment of gasoline mode operation is shown in FIG. 2, which can differ from the diluent mode operation shown in FIG. 1 in that the fractionation section 15 can be operated to recover a light gasoline stream from the hydrocarbon product via line 22, in addition to the C.sub.3- light gas removed via line 16. The light gasoline stream can typically have an end point aim of .about.340.degree. F., so that the product fraction fed by line 17 to the hydrotreating reactor 18 can be a 340.degree. F.+ bottoms fraction. The 
	It is to be noted, Harandi discloses the process of the presently claimed invention but fails to teach the feed of DME and methanol and water are produced in a reactor that converts at least a portion of the feed in the DME reactor under dimethyl ether formation conditions to produce a first product mixture comprising dimethyl ether.
	However, Fang discloses in paragraph 0028, referring to FIG. 1, synthesis gas enters the process through conduit 19 at low pressure, and preferably is compressed by compressor 7 to 20 to 100 atmospheres, preferably 50 atmospheres, and is passed to the first reactor 1 via conduits 17 and 18. The first reactor 1 (R-1) converts synthesis gas to principally methanol and some water. The product from the first reactor 1, a vapor mixture of essentially methanol, water and unreacted synthesis gas, flows through conduit 10 to a second reactor 2 (R-2). The second reactor 2 converts a portion of the methanol to dimethylether. The product from second reactor 2, which essentially contains methanol, dimethylether, water and unreacted synthesis gas, flows via conduit 11 to a third reactor 3 (R-3). The third reactor 3 converts methanol and dimethylether to fuel product ( gasoline, jet fuel and/or diesel) and heavy gasoline. The product from the third reactor 3 contains essentially fuel product (C4-C8 hydrocarbons, toluene, and xylene), heavy gasoline (>C8 aromatics) and water, with minor amounts of unreacted methanol and dimethylether and unreacted synthesis gas. This product flows via conduit 12 to a fourth reactor 4 (R-4) to convert the heavy gasoline to fuel product. The product from the fourth reactor 4 contains essentially fuel product with low heavy gasoline content, water, minor amounts of 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the feed reactor of Fang for the feed production of Harandi in order to convert at least a portion of the feed in the DME reactor under dimethyl ether formation conditions and produce a more efficient blend of DME, methanol and water.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771